PER CURIAM.
The appellant, Terrence Doston, challenges his sentence as an adult although he was a minor at the time his crimes were committed. He claims the trial court erred by so sentencing him without benefit of a *695predispositional report or written findings in accordance with section 39.059(7), Florida Statutes (1991). He is correct. State v. Rhoden, 448 So.2d 1013 (Fla.1984); Cobb v. State, 586 So.2d 1298 (Fla. 2d DCA 1991).
We reverse the appellant’s sentence and remand for resentencing in accordance with section 39.059(7), State v. Rhoden, and Cobb v. State.
DANAHY, A.C.J., and CAMPBELL and PARKER, JJ., concur.